DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “wherein the display further includes an outside temperature, an outdoor humidity, a water level, an indoor temperature, an indoor humidity, and a dew point”.  However it is unclear how a display “includes” an outside temperature, an outdoor humidity, a water level, an indoor temperature, an indoor humidity, and a dew point.  For purposes of examination “wherein the display further includes an outside temperature, an outdoor humidity, a water level, an indoor temperature, an indoor humidity, and a dew point” will be considered - - wherein the display displays an outside temperature, an outdoor humidity, a water level, an indoor temperature, an indoor humidity, and a dew point - - .
Claim 9 recites “wherein the display further includes a daily power usage, a weekly power usage, a monthly power usage, and an annual power usage”.  However it is unclear how a display “includes” a daily power usage, a weekly power usage, a monthly power usage, and an annual power usage.  For purposes of examination “wherein the display further includes a daily power usage, a weekly power usage, a monthly power usage, and an annual power usage” will be considered - - wherein the display displays a daily power usage, a weekly power usage, a monthly power usage, and an annual power usage - - .
Claim 11, line 2, recites “the cooling element temperature”.  However, there is a lack of antecedent basis for “the cooling element temperature”.  For purposes of examination “the cooling element temperature” will be considered - - a cooling element temperature - - .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorfman (PCT/US14/59778 (see US 2016/0129369)).
Per claim 1 and 7, Dorfman teaches a system for atmospheric water generation (i.e. figure 1 and 12 of Dorfman), the system comprising: an atmospheric water generator (i.e. 100 of Dorfman); a wireless communications device (i.e. 150 of Dorfman) (i.e. “cell phone”, paragraph 006 of Dorfman) comprising a processor (i.e. inherent to a cell phone) and a display (i.e. inherent to a cell phone), the wireless communication device configured to communicate with the atmospheric water generator (i.e. paragraph 0066 of Dorfman); an updatable database (i.e. “Global Database”, figure 12 of Dorfman) of status information associated with the atmospheric water generator; at least one operating instruction received by the wireless communication device (i.e. paragraph 0136 of Dorfman), wherein the operating instruction corresponds to the atmospheric water generator (i.e. paragraph 0136 of Dorfman); and wherein the wireless communications device includes as user interface configured to receive and display the status information associated with the atmospheric water generator (i.e. inherent to a cell phone application, also see paragraph 0136 of Dorfman).
Per claim 6, Dorfman meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Dorfman teaches the wireless communications device includes as user interface configured to receive and display the status information associated with the atmospheric water generator (i.e. see figure 18 of Dorfman).
Regarding claim 13, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Claim 13 recites similar limitations as those recited in claims 1 and 7 and is rejected in the same manner.
Regarding claim 19, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Claim 19 recites similar limitations as those recited in claims 6 and is rejected in the same manner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (PCT/US14/59778 (see US 2016/0129369)).
Per claim 2 and 8, Dorfman meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Dorfman teaches the display and the atmospheric water generator sending data to the display but fails to explicitly teach displaying an outside temperature, an outdoor humidity, a water level, an indoor temperature, an indoor humidity, and a dew point.  However, the examiner takes OFFICAL NOTICE that these are all old and well known parameters of a water generation system as they are directly related to operation efficiency.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to display an outside temperature, an outdoor humidity, a water level, an indoor temperature, an indoor humidity, and a dew point to the wireless communication device of Dorfman, in order to advantageously provide the owner/operator of the system real time data when located away from the system.
Per claim 3 and 9, Dorfman meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Dorfman teaches the display and the atmospheric water generator sending data to the display but fails to explicitly teach displaying a daily power usage, a weekly power usage, a monthly power usage, and an annual power usage.  However, the examiner takes OFFICAL NOTICE that a power usage, e.g. daily, weekly, monthly, and annually, is old and well known parameter to monitor in the art of air conditioning systems (a water generation system is an air conditioning system) as it is directly related to operating cost.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to display a daily power usage, a weekly power usage, a monthly power usage, and an annual power usage to the wireless communication device of Dorfman, in order to advantageously provide the owner/operation of the system with power consumption data to reduce energy consumption and operating cost. 
Regarding claim 14, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Claim 14 recites similar limitations as those recited in claims 2 and 8 and is rejected in the same manner.
Regarding claim 15, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Claim 1 recites similar limitations as those recited in claims 3 and 9 and is rejected in the same manner.
Claims 4, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (PCT/US14/59778 (see US 2016/0129369)) in view of LaBrecque (US 4,803,848).
Per claim 4, Dorfman meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Dorfman teaches the wireless communication device but fails to explicitly teach wherein the wireless communication device is configured to set a cooling element temperature for the atmospheric water generator, which is below a dew point.
However, LaBrecque teaches setting a cooling element temperature below a dew point (i.e. “temperature is set at a level below the dew point”, column 7, lines 9-10 of LaBrecque) for dehumidifying air (i.e. column 7, lines 8-9 of LeBrecque).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set a cooling element temperature below a dew point, as taught by LaBrecque in the invention of Dorfman, in order to advantageously dehumidify air (i.e. column 7, lines 8-9 of LeBrecque), thereby generating water.
When the LeBrecque teaching of setting a cooling element temperature below a dew point is combined with the wireless communication device and atmospheric water generator of Dorfman, the result is wherein the wireless communication device is configured to set a cooling element temperature for the atmospheric water generator, which is below a dew point.
Per claim 10-11, Dorfman meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Dorfman teaches the wireless communication device but fails to explicitly teach wherein the wireless communication device controls a coil temperature of the atmospheric water generator (claim 10) and wherein the wireless communication device is configured to set a cooling element temperature below a dew point (claim 11).
However, LaBrecque teaches controlling a coil temperature (i.e. “coils”, column 7, line 8 of LaBrecque) (column 7, lines 8-10 of LaBrecque) and setting a cooling element temperature below a dew point (i.e. “temperature is set at a level below the dew point”, column 7, lines 9-10 of LaBrecque) for dehumidifying air (i.e. column 7, lines 8-9 of LeBrecque).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to control a coil temperature and set a cooling element temperature below a dew point, as taught by LaBrecque in the invention of Dorfman, in order to advantageously dehumidify air (i.e. column 7, lines 8-9 of LeBrecque), thereby generating water.
Regarding the wireless communication device controlling the set temperature, it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the wireless communication device control/set the coil temperature/cooling element temperature in order to advantageously allow an operator of the system to control the system remotely thereby allowing the operator to maintain the system remotely and reduce the operating cost of the system.
Regarding claim 16-17, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Claim 16-17 recites similar limitations as those recited in claims 10-11 and is rejected in the same manner.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (PCT/US14/59778 (see US 2016/0129369)) in view of Reidy (US 5,149,446).
Per claim 5 and 12, Dorfman meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Dorfman teaches the wireless communication device associated with the atmospheric water generation system but fails to explicitly teach the wireless communication device is configured to present a cost associated with water production based upon a volume of water generated during a time period and an amount of power consumed during the time period.  However, identifying the cost of water generated and power consumed are known parameter to monitor.  For example, Reidy teaches a water generator which calculates a cost associated with water production based on upon a volume of water generated during a time period and an amount of power consumed during the time period (i.e. “cost of energy to make a gallon of water is calculated at an assumed cost of 10.cent./KWH”, column 6, lines 9-11 of Reidy) for maximizing the efficiency of the water generator (i.e. column 3, lines 30-31 of Reidy).  Therefore it would have been obvious to one having ordinary skill in the art to calculate a cost associated with water production based on upon a volume of water generated during a time period and an amount of power consumed during the time period, as taught by Reidy in the invention of Dorfman, in order to advantageously maximize the efficiency of the water generator (i.e. column 3, lines 30-31 of Reidy).
Regarding the wireless communication device presenting the cost and power data, it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the wireless communication device present the cost and power data in order to advantageously alert an operator of the system as to the efficiencies or inefficiencies of the system to allow for repair and maintenance.
Regarding claim 18, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Claim 18 recites similar limitations as those recited in claims 5 and 12 and is rejected in the same manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763